     Case 2:17-cr-00533-KOB-TMP Document 52 Filed 03/29/19 Page 1 of 7                FILED
                                                                             2019 Mar-29 PM 02:29
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA




                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA                   )
                                           )
                  v.                       ) CASE NO. 2:17-CR-00533-KOB-TMP
                                           )
DOUGLAS GLOVER                             )


                GOVERNMENT’S SENTENCING MEMORANDUM

      COMES NOW the United States of America, and submits this Sentencing

Memorandum for the Court’s consideration in determining an appropriate sentence

for Defendant Douglas Glover.

      A. The Government recommends a 16-month custodial sentence

      The Government has considered the following factors and recommends that

the Court impose a custodial sentence of 16 months followed by a three-year term

of supervised release.

      1. Facts of the Offense

      The first factor the Government considered is the relevant facts of the

underlying offense. The Defendant’s conduct in the instant case is quite serious.

Defendant Glover first came to the attention of law enforcement in December of

2016. The United States Postal Inspection Service (“USPIS”) received information
     Case 2:17-cr-00533-KOB-TMP Document 52 Filed 03/29/19 Page 2 of 7




that merchandise purchased with stolen credit card information was shipped to the

Defendant’s residence. See PSR ¶12. Postal Inspectors went to the Defendant’s

home, interviewed the Defendant, and learned that he had taken an online job in

which he agreed to receive packages, relabel them, and then reship them according

to instructions provided by the online company. Id. at ¶13. Postal Inspectors

informed the Defendant that the packages he was reshipping contained merchandise

purchased with stolen credit card information. As such, the Defendant was advised

that if he continued to work for the online company, he would be engaging in

criminal conduct and could be arrested. Id. at ¶15. After hearing this admonition,

the Defendant agreed to stop reshipping the packages, and signed a Voluntary

Discontinuance Agreement. Id.

          In subsequent communication with Postal Inspectors, the Defendant was

advised to return any packages he had in his possession to the online company and

to refuse any additional packages the company attempted to deliver to his home. Id.

at ¶18.     Had the Defendant heeded the warnings provided to him by law

enforcement, and followed through with the agreement he signed on December 9,

2016, he would not be before the Court, awaiting sentencing on this matter.

However, the Defendant refused to follow the instructions provided to him by law

enforcement. Instead, on December 16, 2016, one week after being informed by
     Case 2:17-cr-00533-KOB-TMP Document 52 Filed 03/29/19 Page 3 of 7




Postal Inspectors that he could be arrested and after signing the Voluntary

Discontinuance Agreement, the Defendant brought two large boxes into the Center

Point Post Office, and attempted to mail these boxes to addresses in Russia. Id. at

¶¶ 20-21. The Customs Declarations on each of these boxes labeled the contents as

“Toy Parts.” Id.

      The boxes the Defendant attempted to mail from the local Post Office did not

contain Toy Parts. Instead, the Defendant knew that each box contained at least

fifty, high-capacity magazines designed for the AK-47 assault rifle. Id. at ¶ 25.

Each one of these magazines were individually wrapped with a warning label that

states, “This item is subject to the Arms Control Export Act. A prior authorization

or license from the U.S. Department of State Department Directorate of Defense

Trade Controls is required to export, re-export, transfer or retransfer this item

abroad.” Id. See also Photograph of magazine attached as Exhibit A.

      In July of 2017, the Defendant admitted to Postal Inspectors that he knew the

true contents of the packages he attempted to mail to Russia on December 16, 2016.

Id. at ¶28. The Defendant admitted that he removed catalogues from inside the

boxes and, while doing so, observed the warning labels on each of the high-capacity

magazines. Id.

      When the Defendant affixed the Customs Declaration Form to each of the
     Case 2:17-cr-00533-KOB-TMP Document 52 Filed 03/29/19 Page 4 of 7




packages, he certified that the particular information provided on each document

was correct. These forms are intended for individuals to truthfully and accurately

declare the contents of packages, in order to assist our corresponding Customs

Agencies that control the flow of goods in and out of our country. The Defendant

knew that the Customs Declarations Forms, which declared that the packages he was

attempting to send to Russia contained only Toy Parts, contained false information.

Nevertheless, he used these forms in an effort to conceal his criminal activity. For

all of the reasons stated above, a sentence of 16 months is appropriate due to the

nature and severity of the Defendant’s criminal conduct.

      2. History and Characteristics of the Defendant

      Although the Defendant does not have a significant criminal history, the

Defendant has engaged in past behavior that is of concern.         Specifically, the

Defendant currently has an outstanding domestic related warrant in Roswell,

Georgia for Aggravated Stalking and Terroristic Threats. According to information

contained in the PSR, in May and June of 2015, the Defendant made threats to kill

another person, and continued to attempt to contact another individual who had a

protective order against the Defendant. See PSR ¶52. Weighing this factor, a

sentence within the guidelines range agreed to in the Plea Agreement is appropriate.
     Case 2:17-cr-00533-KOB-TMP Document 52 Filed 03/29/19 Page 5 of 7




      3. Deterrence

      The Government considered the importance of deterrence in determining a

recommended sentence of 16 months. 18 U.S.C. § 3553(a)(2)(B). There is a need

to discourage others who knowingly and willingly violate the laws prohibiting the

illegal exportation of goods. There are many individuals, like the Defendant, who

choose to export U.S. goods without a license from the U.S. government for their

own financial gain. A sentence of 16 months in this case will help to discourage

others who engage in similar criminal activities.

      Additionally, the Defendant was warned about his conduct by Postal

Inspectors and yet he was not deterred. When Postal Inspectors first came to the

Defendant’s home to discuss this reshipping scheme with him, the four packages

containing AK-47 parts were inside his residence. Id. at ¶28. The Defendant was

advised by Postal Inspectors of the nature of his conduct, the potential criminal

consequences, and he signed a Voluntary Discontinuance Agreement. However,

the Defendant blatantly disregarded the warnings from Postal Inspectors and broke

the agreement he made with law enforcement. Therefore, a sentence of 16 months

will also serve to deter the Defendant from further criminal conduct.

      4. The Sentencing Guidelines

      Although the Guidelines are not mandatory, they remain “the starting point
      Case 2:17-cr-00533-KOB-TMP Document 52 Filed 03/29/19 Page 6 of 7




and the initial benchmark” in determining the appropriate sentence. Gall v. United

States, 552 U.S. 38, 49 (2007). The Guidelines as written “reflect the fact that the

Sentencing Commission examined tens of thousands of sentences” over many years

in an effort to achieve the objectives of 27 U.S.C. § 3553(a). Rita v. United States,

551 U.S. 338, 349 (2007). The “result is a set of Guidelines that seek to embody

the Section 3553(a) considerations, both in principle and in practice.” Id. at 350.

Thus, “it is fair to assume that the Guidelines, insofar as practicable, reflect a rough

approximation of sentences that might achieve” those statutory objectives. Id.

      In this case, the Guidelines are driven by the offense conduct and result in an

offense level of 23 with a guideline imprisonment range of 46-57 months. The

Guideline range is reflective of the seriousness of the offense conduct. However,

the Government has agreed in the plea agreement that the guideline imprisonment

range for this case should be an offense level 12 with a guideline imprisonment range

of 10-16 months.      Based on the Sentencing Guidelines and all of the 3553(a)

sentencing factors, the Government believes the Guideline range in this case is

reasonable and appropriate, and requests that the Court impose a sentence of 16

months’ imprisonment, to be followed by a three-year term of supervised release.

                                   CONCLUSION

      The Government has taken into consideration the Sentencing Guidelines and
      Case 2:17-cr-00533-KOB-TMP Document 52 Filed 03/29/19 Page 7 of 7




all of the factors enumerated in 18 U.S.C. § 3553(a), including, but not limited to the

factors set forth above. In doing so, the Government requests that the Court impose

a custodial sentence of 16 months followed by a term of three years supervised

release. This is a just and reasonable sentence befitting the nature and seriousness

of this offense, it promotes respect for the law and provides just punishment for the

offense.



                                              JAY E. TOWN
                                              United States Attorney

                                              _/s/ Robin B. Mark________
                                              ROBIN B. MARK
                                              Assistant United States Attorney


                                              /s/ Amy Larson____________
                                              AMY LARSON
                                              Trial Attorney
                                              United States Department of Justice
                                              National Security Division
